Case 2:20-cv-07002-PA-KS Document 15 Filed 12/04/20 Page 1 of 1 Page ID #:68


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   KEVIN COX,                                        Case No. CV 20-7002 PA (KSx)
12                        Plaintiff,                   JUDGMENT OF DISMISSAL
13
            v.
14
     MELISSA MATLOW, as trustee of the
15   Matlow Family Trust, and DOES 1-10,
16                        Defendants.
17
18          In accordance with the Court’s December 4, 2020 Minute Order dismissing this
19   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED
20   that the action is dismissed without prejudice.
21
22   DATED: December 4, 2020
23                                                      ___________________________________
                                                                   Percy Anderson
24                                                        UNITED STATES DISTRICT JUDGE

25
26
27
28
